                 Case 1-18-46261-cec              Doc 12        Filed 02/08/19          Entered 02/09/19 00:24:08

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-46261-cec
Robert E Masucci                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Feb 06, 2019
                                      Form ID: 318DF7                    Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 08, 2019.
db              Robert E Masucci,    232 Locust Ave,    Staten Island, NY 10306-3108
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9388813         Altus GTS Inc,    PO Box 1389,    Kenner, LA 70063-1389
9388823         NJ EZ Pass- Violations Processing Center,     PO Box 4971,    Trenton, NJ 08650-4971
9388822         New Jersey Turnpike Authority,     NJ EZPass,    PO Box 4971,   Trenton, NJ 08650-4971
9388824         Parr Brown Gee & Loveless, PC,     101 S 200 E Ste 700,    Salt Lake City, UT 84111-3105
9388828         Status Auto Group,    1436 Hylan Blvd,    Staten Island, NY 10305-1923
9388829        +Tbom/Home Credit,    6240 Sprint Pkwy,    Overland Park, KS 66211-1159
9388831         The Port Authority of NY & NJ,     Violations processing Center,    PO Box 15186,
                 Albany, NY 12212-5186

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Feb 06 2019 18:42:04
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Feb 06 2019 18:41:29
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9388815         EDI: CAPITALONE.COM Feb 06 2019 23:38:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238-1119
9388814         EDI: CAPITALONE.COM Feb 06 2019 23:38:00      Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
9388816         EDI: CHASE.COM Feb 06 2019 23:38:00      Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
9388817         EDI: CHASE.COM Feb 06 2019 23:38:00      Chase Card Services,    Correspondence Dept,
                 PO Box 15298,   Wilmington, DE 19850-5298
9388818         EDI: NAVIENTFKASMDOE.COM Feb 06 2019 23:38:00      Dept of Ed / Navient,     Attn: Claims Dept,
                 PO Box 9635,   Wilkes Barre, PA 18773-9635
9388819         EDI: NAVIENTFKASMDOE.COM Feb 06 2019 23:38:00      Dept of Ed/Navient,     PO Box 9635,
                 Wilkes Barre, PA 18773-9635
9388820         EDI: DISCOVER.COM Feb 06 2019 23:38:00      Discover Fin Svcs LLC,    PO Box 15316,
                 Wilmington, DE 19850-5316
9388821         EDI: DISCOVER.COM Feb 06 2019 23:38:00      Discover Financial,    PO Box 3025,
                 New Albany, OH 43054-3025
9388825         EDI: RMCB.COM Feb 06 2019 23:38:00     RMCB,    PO Box 1235,    Elmsford, NY 10523-0935
9388826         EDI: STFM.COM Feb 06 2019 23:38:00     State Farm Bank, F.S.B,     1 State Farm Plz # E-6,
                 Bloomington, IL 61710-0001
9388827         EDI: STFM.COM Feb 06 2019 23:38:00     State Farm Financial S,     1 State Farm Plz,
                 Bloomington, IL 61710-0001
9388830         EDI: TDBANKNORTH.COM Feb 06 2019 23:38:00      TD Bank,    PO Box 5600,
                 Lewiston, ME 04243-5600
                                                                                               TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
             Case 1-18-46261-cec        Doc 12    Filed 02/08/19     Entered 02/09/19 00:24:08




District/off: 0207-1         User: admin                 Page 2 of 2                   Date Rcvd: Feb 06, 2019
                             Form ID: 318DF7             Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 6, 2019 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Kevin Zazzera    on behalf of Debtor Robert E Masucci kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 3
              Case 1-18-46261-cec                      Doc 12   Filed 02/08/19     Entered 02/09/19 00:24:08


Information to identify the case:
Debtor 1              Robert E Masucci                                           Social Security number or ITIN   xxx−xx−0414
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−18−46261−cec



Order of Discharge and Final Decree                                                                               Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Robert E Masucci
           aka Robert E. Masucci, Jr.




IT IS FURTHER ORDERED:
        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: February 6, 2019                                              s/ Carla E. Craig
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree                page 1
          Case 1-18-46261-cec          Doc 12     Filed 02/08/19       Entered 02/09/19 00:24:08


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
